Citation Nr: 0901112	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  05-39 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1968.  Service records show that he was awarded a 
Vietnam Service Medal, Purple Heart, and a Combat 
Infantryman's Badge.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied entitlement to an increased rating 
for PTSD.  

The veteran presented testimony at a videoconference Board 
hearing before an Acting Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.  Subsequent to the hearing, the 
Acting Veterans Law Judge left the employ of the Board.  In 
November 2008, the Board offered the veteran another 
opportunity for a hearing before the Board.  The veteran 
informed the Board that he did not wish to appear at another 
hearing.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the veteran should be afforded another 
VA psychiatric examination to determine the nature and 
severity of the service-connected PTSD.  Review of the record 
shows that subsequent to the January 2005 VA psychiatric 
examination, the veteran began individual and group 
counseling.  Treatment records for this treatment have been 
associated with the record.  The treatment records show that 
at times, the veteran's PTSD's symptoms have increased in 
severity.  For instance, VA treatment records dated in July 
2005 and October 2005 indicate that the veteran had increased 
explosive anger.  A January 2008 VA psychiatric treatment 
record notes that the veteran had worsening irritability, 
anger, and nightmares coinciding with combat anniversaries.   

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The fulfillment of the VA's 
statutory duty to assist the veteran includes providing 
additional VA examination by a specialist when indicated, and 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Also, because of the 
evidence of possible worsening since the last examination, a 
new examination is needed to determine the severity of the 
PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The record shows that the veteran receives treatment for the 
service-connected PTSD at the VA medical facility in the 
Sierra Nevada Healthcare System and the Vet Center.  The RO 
should obtain the VA treatment records from the Sierra Nevada 
Healthcare System for treatment of the PTSD dated from April 
2008 and the veteran's treatment records from the Vet Center 
in Reno, Nevada, dated from September 2006.  VA has a duty to 
seek these records.  38 U.S.C.A. § 5103A(b)(1).  

Finally, the U.S. Court of Appeals for Veterans Claims has 
held that, for an increased rating claim, VCAA notice should 
include notice that evidence of increased severity of the 
disorder or of greater interference with work or activities 
of daily life is required to support a claim for increased 
evaluation; that it include at least general notice of more 
particularized bases of granting increased evaluations where, 
as here, particular criteria beyond mere increase in severity 
may be required for assignment of a higher disability rating; 
that it include notice that a particular rating will be 
assigned by applying diagnostic codes; and that it include 
notice, in the form of examples, of the kinds of evidence 
required to support the increased rating claim.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Additional action 
in this regard is needed.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the veteran notification 
and development action required by the 
Veterans Claim Assistance Act of 2000, 
such as providing the veteran with 
updated notice of what evidence has 
been received and not received by VA, 
as well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  Also 
ensure that the letter meets the 
requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

2.  Obtain all records of the veteran's 
treatment of the PTSD from the Sierra 
Nevada Healthcare System dated from April 
2008 and from the Vet Center in Reno, 
Nevada, dated from September 2006.    

3.  Schedule the veteran for a 
psychiatric examination to determine the 
severity of the service-connected PTSD.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should identify all symptoms 
and functional impairment due to the 
PTSD.  The examiner should provide a 
global assessment of functioning (GAF) 
score based on the veteran's PTSD in 
accordance with DSM-IV.    

The examiner should indicate whether PTSD 
causes occupational and social impairment 
with reduced reliability and 
productivity, impairment of short- and 
long-term memory, impaired judgment, 
impaired abstract thinking, disturbances 
of motivation and mood, or difficulty in 
establishing effective work and social 
relationships; or occupational and social 
impairment, with deficiencies in most 
areas, including work, school, family 
relations, judgment, thinking, or mood; 
or total occupational and social 
impairment.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale. 

4.  Readjudicate the issue on appeal.  If 
all the desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


